Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 1 of 33 Page ID #:66




                           EXHIBIT B
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 2 of 33 Page ID #:67
                                                                                                                       US007617537B2


  (12) United States Patent                                                                     (10) Patent N0.2                          US 7,617,537 B2
         Morohashi                                                                              (45) Date of Patent:                               Nov. 10, 2009

  (54)    COMMUNICATION SYSTEMAND ITS                                                                 5,583,993 A        12/1996 Foster et a1.
          METHOD AND COMMUNICATION                                                                    5,616,376 A         4/1997 (jluts
          APPARATUS AND ITS METHOD

  (75) Inventor: Akihiro Morohashi, Tokyo (JP)
  (73) Assignee: Sony Corporation, Tokyo (JP)                                                                                  (Commued)
                                                                                                                 FOREIGN PATENT DOCUMENTS
  (*)     Notice:      Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                             CA                      2 464 102             5/2003
                       U.S.C. 154(b) by 921 days.
  (21) Appl.No.: 11/046,700
                                                                                                                                   Continued
  (22) Filed:          Jan. 31, 2005                                                                                           (               )
                                                                                                                    OTHER PUBLICATIONS
  (65)                    Prior Publication Data
          Us 2005/0141367 A1            111K303 2005                                        SDMI Secure Digital Music Initiative, SDMI Portable Device
                                                                                           Speci?cation, Part 1,Ver. 1.0, Jul. 8, 1999, pp. l-35, XP000997330.
                    Related US. Application Data
                                                                                                                               (Continued)
  (62) Division of application No. 09/665,786, ?led on Sep.
                                                                                          Primary ExamineriKambiZ Zand
          20, 2000, noW Pat. No. 7,130,251.
                                                                                          Assistant ExamineriBenjamin A Kaplan
  (30)               Foreign Application priority Data                                     (74) Attorney, Agent, or Firm4Oblon, Spivak, McClelland,
                                                                                           Maier & Neustadt, L.L.P.
    Sep. 21, 1999        (JP)    ............................... .. 11-267135
  (51) Int Cl                                                                              (57)                            ABSTRACT
          G06F 7/04               (2006.01)
                                                                                           This invention relates to a communication system including a
          G06F 12/14              (200601)                                                 ?rst apparatus having a ?rst storage medium, and a second
          H04N 7/16               (200601)                                                 apparatus for transmitting data to the ?rst apparatus, the sec
          H04L 9/08               (200601)                                                 0nd apparatus comprising: a second storage medium for stor
          H04L 29/06              (2006.01)                                                ing management information of data to be transferred to the
  (52)    us. Cl. ....................... .. 726/26' 380/286 713/153-                      ?rst Storage medium; Communication means for communi
                                        713/161’. 713/165’. 713/193’                       cating data With the ?rst apparatus; edit means capable of
  (58)    Field of Classi?cation Search            ........... .. s380/286-                editing the management information; and control means for
                                 713/153’ 161’ 165’ 193; 726/26                            making a control to transfer data stored in the second storage
          See application ?le for complete search history.                                 medium
                                                                                              _    to the ?rst storage_ medium by Way of the_ communi _
                                                                                           cation means on the basis of the management information
  (56)                    References Cited                                                 edited by the edit means.
                   U.S. PATENT DOCUMENTS
         5,559,945 A      9/1996 Beaudet et a1,                                                                   56 Claims, 11 Drawing Sheets


                                                                                   START EDITING A
                                                                                   TRANSFER LIST      550

                                                                   SEARCH THE PROGRAM FILE FOR A PROGRAM
                                                                   LIST OF THE PORTABLE RECORDING AND PLAY»
                                                                   BACK APPARATUS wITH AN 1D 0? 300
                                                                                                     552
                                                                         i n
                                                                                      s THERE
                                                                                   A PROGRAM LIST
                                                                                     FOR IJ=3OD
                                                             cREATE A NEW PROGRAM
                                                             LIST FOR lD=3?D




                                                                                EDIT THE PROGRAM LIsT      S55

                                                                               ISSUE A COMMAND T0          556
                                                                               TRANSFER MUSICAL DATA




                                                                                      HAS THE
                                                                                 PORTABLE RECORDING
                                                                               AND RLAvBAcK APPARATU
                                                                                   BEEN MEUNTED
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 3 of 33 Page ID #:68


                                                              US 7,617,537 B2
                                                                         Page 2

                  US. PATENT DOCUMENTS                                            2002/0138606   A1     9/2002   Robison
                                                                                  2002/0161865   A1    10/2002   Nguyen
      5,640,566   A     6/1997    Victoret 91-                                    2002/0174269   A1    11/2002   Spurgatetal.
      5,663,516   A     9/1997    Kawashima                                       2003/0037254   A1     2/2003   Fischeretal.
      5,666,530   A     9/1997    Clarketal                                       2003/0046434   A1     3/2003   Flanagin et a1.
      5,710,922   A     V1998     Alleyetal-                                      2003/0074457   A1     4/2003   Kluth
      5,721,949   A     2/1998    Smith eta1~                                     2003/0079038   A1     4/2003   Robbin etal.
      5,727,202   A     3/1998    Kucala                                          2003/0167318   A1     9/2003   Robbin etal.
      5,732,216   A     3/1998    Logan etal-                                     2003/0206723   A1    11/2003   Ando et a1.
      5,739,451   A     4/1998    Winksyet 91-                                    2004/0001395   A1     1/2004   Keller et a1.
      5,771,330 A       6/1998 Takano et a1. ............... .. 386/52            2004/0001396 A1       1/2004 Keller et 31‘
      5,824,934   A    10/1998    Tsurumi eta1~                                   2004/0055446 A1       3/2004 Robbin etal.
      5,835,721   A    11/1998    Donahue eta1~                                   2004/0076086 A1       4/2004 Keller et a1.
      5,835,732   A    ll/l998    Kikinis et a1.                                  2004/0225762 A1      11/2004 POO
      5,864,868   A     1/1999    Contois
      5,884,323   A     3/1999    Hawkins et a1.                                           FOREIGN PATENT DOCUMENTS
      5,918,303   A     6/1999    Yamauraetal.
      5,923,757   A     7/1999    Hooker et a1.                               EP                  0438299          7/1991
      6,006,274   A    12/1999    Hawkins et a1.                              EP                 0467 208          9/1995
      6,041,023   A     3/2000    Lakhansingh                                 EP                  0803873         10/1997
      6,097,557 A       8/2000 Inoue et a1. ................. .. 360/13       EP                 0 820 179         1/1998
      6,125,369 A       9/2000 Wu et a1.                                      EP                 0884 871 A1      12/1998
      6,154,214 A      11/2000 Uyehara et a1.                                 EP                 0 898 278 A2      2/ 1999
      6,172,948 B1      1/2001 Keller et a1.                                  EP                 0 899 929         3/1999
      6,205,448 B1      3/2001 Kruglikov etal.                                EP                  0909089          4/1999
      6,208,044   B1    3/2001    Viswanadham et 211.                         EP                 0 917 077         5/1999
      6,216,131   B1    4/2001    Liu et a1.                                  EP                 0933 901 A1       8/1999
      6,248,946   B1    6/2001    DWek                                        EP                 0935 248 A2       8/1999
      6,272,545   B1    8/2001    Flanagin et a1.                             EP                 0 982 732         3/2000
      6,295,541   B1    9/2001    Bodnaretal.                                 EP                 1028 425          8/2000
      6,331,867   B1   12/2001    Eberhardetal.                               EP                 1037180           9/2000
      6,332,175 Bl*    12/2001 Birrelletal. .............. .. 711/112         EP                 1098 211          5/2001
      6,336,028 B1      1/2002 Okamoto etal. .......... .. 434/319            EP                 1098 212          5/2001
      6,341,316 B1      1/2002 Kloba et 211.                                  EP                 1152 397         11/2001
      6,345,256 B1      2/2002 Milsted et a1.                                 EP                 1154 403         11/2001
      6,351,736 B1      2/2002 Weisberg et a1.                                GB                 2103 865          2/1983
      6,377,530 B1 *    4/2002 Burrows                      . 369/5921        GB                 2325 766 A       12/1998
      6,393,430 B1      5/2002 Van Ryzin ..                     707/104       GB                 2387 001         “mm
      6,434,103 B1      8/2002 Shitara et a1. ............... .. 369/83       JP                  58-17576         2/1983
      6,446,080 B1      9/2002 Van Ryzin et a1. ........ .. 707/104           JP                 04471396          9/1992
      6,449,607 B1      9/2002 Tomita et a1.                       707/3      JP                  6450501          5/1994
      6,477,704 Bl*    11/2002 Cremia ...................... .. 725/35        JP                  6487730          7/1994
      6,493,758 B1     12/2002 McLain                                         JP                  7462757         10/1995
      6,505,160 B1      1/2003 Levyetal.                                      JP                  8480645          7/1996
      6,523,124 B1      2/2003 Lunsford etal.                                 JP                   9-65279         3/1997
      6,577,735 Bl*     6/2003    Bharat ...................... .. 380/286    JP                  9416860          5/1997
      6,587,403   B1    7/2003    Keller et a1.                               JP                  9449358          6/1997
      6,587,404   B1    7/2003    Keller et a1.                               JP                   2735731         1/1998
      6,594,740   B1    7/2003    Fukuda                                      JP                 10462553          6/1998
      6,603,506   B2    8/2003    Ogawa et a1.                                JP                 10464478          6/1998
      6,621,768   B1    9/2003    Keller et a1.                               JP                 10464507          6/1998
      6,636,773 B1     10/2003 Tagawaetal.                                    JP                 10408385          8/1998
      6,636,873 B1     10/2003 Carini et a1.                                  JP                 10476157         10/1998
      6,658,496 B1     12/2003 Minakata et a1.                                JP                 10476160         10/1998
      6,665,797 Bl*    12/2003 Keung ...................... .. 713/193        JP                  11-66706         3/1999
      6,665,803   B2   12/2003    Lunsfordetal.                               JP                 11410912          4/1999
      6,718,348   B1    4/2004    Novak et a1.                                JP                 11426084          5/1999
      6,731,312   B2    5/2004    Robbin                                      JP                 11432775          8/1999
      6,784,925   B1    8/2004    Tomat et a1.                                JP                 11432840          8/1999
      6,785,542   B1    8/2004    Blight et a1.                               JP                 11438303          8/1999
      6,794,566   B2    9/2004    Pachet                                      JP                 11442686          9/1999
      6,801,964   B1   10/2004    Mahdavi                                     JP                 11442873          9/1999
      6,871,009   B1    3/2005    Suzuki                                      JP                 11-306057        11/1999
   2001/0014893 Al*     8/2001    Boothby ................... .. 707/201      JP            2001976464             3/2001
   2001/0021053   A1    9/2001    Colbourne etal.                             JP           2001443443              5/2001
   2001/0041021   A1   11/2001    Boyle et :11.                               JP           2006-202475             8/2006
   2001/0052123   A1   12/2001    KaWai                                       JP           2006-221793             8/2006
   2001/0056434   A1   12/2001    Kaplan et :11.                              JP           2007-299519            11/2007
   2002/0002413   A1    1/2002    Tokue                                       W0           WO 95/16950             6/1995
   2002/0013784   A1    1/2002    Swanson                                     W0           W0 99/13416             3/1999
   2002/0046315   A1    4/2002    Miller et :11.                              W0           W0 99/42996             8/1999
   2002/0055934   A1    5/2002    Lipscomb et :11.                            W0           W0 99/44202             9/1999
   2002/0116082   A1    55/2002   Gudorf                                      W0           WO 99/54870            10/1999
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 4 of 33 Page ID #:69


                                                          US 7,617,537 B2
                                                                    Page 3

  W0           WO 00/25154              5/2000                           “Nomad Jukebox, User Guide (On-line Version),” Creative Technol
  W0           WO 01/33569              5/2001                           ogy, Ltd., Ver. 1.0, Feb. 2001. Jan. 24, 2006 <http://ccftp.creative.
  W0           WO 01/37257              5/2001                           com/manualdn/Manuals/TSD/2424/Jukebox.pdf>.
  W0           WO 01/67753              9/2001                           “Apple’s iPod Available in Stores Tomorrow,” Press Release, Apple
  W0           WO 02/25610              3/2002                           Computer, Inc. (Nov. 9, 2001). Jan. 25, 2006 <http://www.apple.
  W0          W0 03/023786              3/2003                           com/pr/library/2001/nov/09ipod.html>.
  W0          W0 03/036541              5/2003                           “Apple Introduces iTunesiWorld’s Best and Easiest to Use Jukebox
                     OTHER PUBLICATIONS                                  Software,” Press Release, Apple Computer, Inc. (Jan. 9, 2001). Jan.
                                                                         25, 2006 <http://www.apple.com/pr/library/2001/jan/09itunes.
  “Kogata Memory Card de Ongaku Cho sakuken W0 Mamoru,” Nikkei           html>.
  Electronics, vol. 739, Mar. 22, 1999, pp. 49-53.                       “Apple Announces iTunes 2,” Press Release, Apple Computer, Inc.
  “Ongaku Haishin Matta Nashi,” Nikkei Electronics, vol. 738, Mar. 8,    (Oct. 23, 2001). Jan. 25, 2006 <http://www.apple.com/pr/library/
  1999, pp. 87-111.                                                      2001/oct/23itunes.html>.
  Miniman, Jared, “Applian Software’s Replay Radio and Player v.1.       Chakarova, Mimi, et al., “Digital Still CamerasiDownloading
  02,” pocketnow.com, Product Review (Jul. 31, 2001). Jan. 24, 2006      Images to a Computer,” Multimedia Reporting and Convergence.
  <http://www.pocketnow.com/index.phpi’a?aortalfdetail                   Jan. 25, 2006 <http://journalism.berkeley.edu/multimedia/tutorials/
  &t:reviews&id:139>.                                                    stillcams/downloading.html>.
  Firewire (also known as Sony’s iLink or IEEE 1394), Wikipedia          “Personal Jukebox (PJB),” Systems Research Center and PAAD,
  (1995). Jan. 24, 2006 <http://en.wikipedia.org/wiki/Firewire>.         Compaq Computer Corp., Oct. 13, 2000.
  De Herrera, Chris, “Microsoft ActiveSync 3.1,” Ver. 1.02 (Oct. 13,     Steinberg, “Sonicblue Rio Car,” Product Review, Dec. 12, 2000
  2000). Jan. 24, 2006 <http://www.pocketpcfaq.com/wce/                  http://electronics.cnet.com/electronics/0-6342420-1304-4098389.
  activesync3.1 .htm>.                                                   html.
  Birrell, Andrew, “Personal Jukebox (PJB),” Compaq Systems              Compaq, “The Personal Jukebox,” Jan. 24, 2001 http://research.
  Research Center and PAAD (Oct. 13, 2000). Jan. 24, 2006 <http://       compaq.com/SRC/pjb/.
  birrell . org/andrew/talks/pjb-overview.ppt>.
                                                                         iTunes, Playlist Related Help Screens, iTunes v. 1.0, Apple Com
  Butler, Travis, “Portable MP3: The Nomad Jukebox,” Tidbits.com         puter, Inc., Jan. 2001.
  (Jan. 8, 2001). Jan. 24, 2006 <http://db.tidbits.com/getbits.
  acgi?tbart:06261>.                                                     Speci?cation Sheet, iTunes 2, Apple Computer, Inc., Oct. 31, 2001.
  Butler, Travis, “Archos Jukebox 6000 Challenges Nomad Jukebox,”        iTunes 2, Playlist Related Help Screens, iTunes v. 2.0, Apple Com
  Tidbits.com (Aug. 13, 2001). Jan. 24, 2006 <http://db.tidbits.com/     puter, Inc., Oct. 23, 2001.
  getbits.acgi??tbart:06521>.                                            SoundJamp MP Plus, Representative Screens, published by Casady
  Engst, Adam C., “SoundJam Keeps on Jammin’,” Tidbits.com (Jun.         and Greene, Inc., Salinas, CA 2000.
  19, 2000). Jan 24, 2006 <http://db.tidbits.com/getbits.                “SoundJam MP Plus Manual, ver. 2.0”iMP3 Player and Encoder
  acgi?tbart:05988>.                                                     for Macintosh by Jeffrey Robbin, Bill Kincaid and Dave Heller.
  Musicmatch, “Musicmatch and Xing Technology Introduce                  U.S. Appl. No. 12/034,379, ?led Feb. 20, 2008, Morohashi.
  Musicmatch Jukebox,” May 18, 1998. Jan. 24, 2006 <http://www.          U.S. Appl. No. 11/434,181, ?led May 16, 2006, Morohashi.
  musicmatch.com/info/company/press/releases/?year:1998&re
  lease:2>.                                                              * cited by examiner
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 5 of 33 Page ID #:70


  US. Patent          Nov. 10, 2009         Sheet 1 0f 11                US 7,617,537 B2




                                                                    83
                                                                           5

                                                              J]
                                      52R

                         5O


                                                                    i
                                                                    1
                                                                           \




                                                                           J
                                                                            I
                                                                            54


                                                                               53
                                                                                    @55
    FIG]                              52L
                                                       \@
                                      o\

                                                       INTER SERV
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 6 of 33 Page ID #:71
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 7 of 33 Page ID #:72


  US. Patent          Nov. 10, 2009                              Sheet 3 0f 11   US 7,617,537 B2




                                                                                        ¢w




                             m
                             f
                             m
                             m
                             n




                                                          M
                                                          /
                                                          dIQ: \S:‘w1.NF,i. m
                                                                                             m1‘5&3zoawml
                   -.F
                     m
              z
                                 J1
                                 m
                                 25
                                  63 E8
                                      &2
                                       3 0 Em5m0em82o5:
                                           S:
                      mW
                       w:k..or.f                                                 9:.m
                                                                                   mm
                                                                                    f
                                                                                    /
                                                                                    f
                                                                                    J
                                                                                    w


                                                                                                  8:E<30T13m52a?8‘0
                                                                                                            5E8
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 8 of 33 Page ID #:73
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 9 of 33 Page ID #:74
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 10 of 33 Page ID #:75


   US. Patent         Nov. 10, 2009     Sheet 6 0f 11       US 7,617,537 B2




                     (START)                            FIG?
                                       S10
                      WAS A
                  REQUEST FOR A
                  TRANSFER CD —>
                     HDD MADE
                          '7

                                      S11
                     HIGH SPEED              ONE-TIME SPEED
                    OR ONE-TIME
                       SPEED
                           I HIGH SPEEO                            5&4
         S12, ACTIVATE THE                    ACTIVATE THE LOW-SPEED
              CHARGING SYSTEM                 COMPRESSION ENCOOER

            ACTIVATE THE HIGH-SPEED fs13
            COMPRESSION ENCOOER


       REAO OUT OATA FROM THE CO-ROM    r315
       ORIvE ANO TRANSFER IT TO THE H00


                                      816
                     WAS THE
                    TRANSFER
                    COMPLETED
                        '?
                           YES
                  INHIBIT THE CD—>
                  HOO TRANSFER f8”

              HALT THE COMPRESSION
              ENCODING                       “R818


                         END
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 11 of 33 Page ID #:76


   US. Patent            Nov. 10, 2009                    Sheet 7 0f 11                  US 7,617,537 B2




          FIGBA                                                   FIGSB


         STA RT A COMMUNI -
         CATION wITH THE            /S2O                                  DID
         SERVER                                                       INFORMATION
                                                                      FROM THE
                                                                    MUSIC SERVER
                             S21                          /                ARQIVE
               wAS THE                                /                        '
            COMMUNICATION           NO                /                            YES
             CONQRMED                             /              SEARCH THE DATA
                   -                          /                  BASE FOR DATA                1.831
                       YES                    .                  INDICATED BY THE
                                         ,/                      TOC INFORMATION
         OUTPUT TOC INFOR-           /
         MATION AND HIGH
         ?;%%%§%83RD'NG             r822                        PERFORM CHARGING r832

                                                                     TRANSMIT
                             823’                           //       INFORMATION / $33
              WAS THE                                 _/
            INFORMATION                           1
              ACCEPTED
                                                                                            834
                                                  \A                      wAS THE

         DISPLAY RECEIVED [824
                                                                     'NAF<?;REMP“TTI-;'%N
                                                                    By THE MUS“:
         |NFORMAT|ON                                                  SERVER

        RECORD THE INFOR
        MATION INTO THE HDD r825


                 END
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 12 of 33 Page ID #:77


   US. Patent          Nov. 10, 2009     Sheet 8 0f 11             US 7,617,537 B2



                            @                                 FIGS
                          IS THE
                    PORTABLE RECORDING
                  AND PLAYBACK APPARATUS
                        CONNECTED
                                   '7

                             YES
                                                $41
                           WAS THERE                     NO
                       A REQUEST TO MOVE
                          MUSICAL DATA
                                ?
                                  YES
                     MEASURE THE SIZE OF THE
                     SPECIFIED MUSICAL DATA           I842

                                         S43
                        DOES THE
                  PORTABLE RECORDING AND
                PLAYBACK APPARATUS HAVE A                     NO
                FREE AREA LARGE ENOUGH FOR
                    STORING THE MUSICAL                                  $44
                                                                          I
                                                    DELETE MUSICAL
                                   YES              DATA FILES FROM
                                                    THE PORTABLE
                                                    RECORDING AND
                                                      PLAYBACK APPARATUS
                                                               I

        TRANSFER THE MUSICAL DATA TO THE PORTA- fs45
        BLE RECORDING AND PLAYBACK APPARATUS


            ADD A PLAYBACK INHIBIT FLAG To THE f$46
            MUSICAL DATA IN THE MUSIC SERVER

                                              S47
               YES        WAS ANOTHER
                        REQUEST TO MOVE
                         MUSICAL DATA
                            MADE ?
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 13 of 33 Page ID #:78


   US. Patent              Nov. 10, 2009        Sheet 9 0f 11                 US 7,617,537 B2



                  '                                                           304B
                              310                                 304C /           304A
                                K                                     I                 \
                                                     PORTABLE

             AUDIO SERVER
                                                     EESOSPNBBACK
                                                     APPARATUS
             PROGRAM LIST                            PROGRAM LIST
                                                302                       .   .
                Music List                                       MUSIC Us’:
                                                                Music A
              Music C                                           Music 8
                                                                Music C




                                               303


                 300
                      k‘                                           301
                                                                      i,

                                               70¢ U
                                                       00



                                               31C /                              [50
                                               L____I


                                                  /
                                           R                    \53
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 14 of 33 Page ID #:79


   US. Patent         Nov. 10, 2009   Sheet 10 0f 11          US 7,617,537 B2




     mmmfw_
                                           oom




                 a:           com          Pom          mom
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 15 of 33 Page ID #:80


   US. Patent             Nov. 10, 2009     Sheet 11 0f 11     US 7,617,537 B2


        FIG.I3                              (START)
                                          START EDITING A N350
                                          TRANSFER LIST

                 SEARCH THE PROGRAM FILE FOR A PROGRAM
           S51v- LIST OF THE PORTABLE RECORDING AND PLAY
                 BACK APPARATUS WITH AN 1D OF 300

                                                             S52
                                            IS THERE
                                          A PROGRAM LIST
              $553                          FOR ID=30O
                                                '2
          CREATE A NEw PROGRAM                        YES
          LIST FOR lD= 3 0 0
                          I
                                   OPEN THE PROGRAM LIST f$54

                                    EDIT THE PROGRAM LIST [S55
                                                  I
                                   ISSUE A COMMAND TO    [856
                                   TRANSFER MUSICAL DATA


       DISPLAY A WARNING
                                                             S57
                                          HAS THE
                     NO             PORTABLE RECORDING
                                  AND PLAYBACK APPARATUS
                                       BEEN MOUNTED
                                                  7




                                     START A TRANSFER
                                     OF THE MUSICAL DATA I860

                                             @TO
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 16 of 33 Page ID #:81


                                                         US 7,617,537 B2
                                  1                                                                       2
           COMMUNICATION SYSTEM AND ITS                                    By using a hard-disc drive With a recording capacity of about
            METHOD AND COMMUNICATION                                       6 Gbyte, musical data of about 1,000 pieces of music can be
             APPARATUS AND ITS METHOD                                      recorded. In addition, unlike the CD changer, time and labor
                                                                           to replace a CD With another are not required in a music
     This is a division of prior application Ser. No. 09/665,786           server. As a result, the music server offers a merit of an easy
   ?led Sep. 20, 2000, now US. Pat. No. 7,130,251.                         continuous playback operation. Other merits include the fact
                                                                           that data of numerous pieces of music can be recorded into a
             BACKGROUND OF THE INVENTION                                   unit of hard-disc drive and the fact that the cabinet can be
                                                                           made small in siZe.
     The present invention relates to an information communi                  It has been further proposed the use of a hard-disc drive or
   cation system and its method as Well as an information com              a semiconductor memory as a recording or storage medium in
  munication apparatus and its method, Which are used for                  the portable audio-data playback apparatus described above.
  transmitting a plurality of pieces of data from equipment for            The music server described above may be connected to the
  storing data to other equipment.                                         portable audio-data playback apparatus so that audio data
     As a conventional apparatus, there has been developed the             stored in the music server can be transferred to the portable
   so-called CD changer for accommodating a number of CDs                  audio-data playback apparatus to be recorded or stored into
   (Compact Discs) and automatically playing back the CDs. In              the recording medium of the apparatus. Assume that the
   such a CD changer, several tens to several hundreds of CDs              recording or storage capacity of the recording medium is 200
   are accommodated in a single case, and a CD selected by a               MB. In this case, it is no longer necessary for the user to carry
  predetermined operation is automatically played back. The           20   a plurality of magneto-optical discs or optical discs of course,
   operation to play back CDs may be carried out for each                  it is also unnecessary to replace a magneto-optical disc or an
   selected CD. As an alternative, a plurality of CDs are selected         optical disc With another.
   and the operation to play back the CDs can be carried out for             By the Way, a music server is capable of storing a large
   each of the CDs or carried out randomly for pieces of music             amount of musical data as described above. Thus, if musical
  recorded in the CDs. In general, the CD changer is installed        25   data is transferred from the music server to the portable audio
  permanently in a room.                                                   data playback apparatus by selecting pieces of music thereof
     As a portable audio-data playback apparatus, on the other             to be transferred piece by piece, there Will be raised a problem
  hand, an apparatus using an optical disc or a magneto-optical            of cumbersome Work to repeat the same operation several
  disc With a diameter of about 64 mm has been becoming                    times.
  popular in recent years. The portable audio-data playback           30      In order to solve this problem, there has been conceived a
  apparatus converts an analog audio signal into a digital signal,         data transfer method Whereby a list of selected pieces of
   compresses the digital signal by adoption of a compression              music from the musical data stored in the music server is
  technology knoWn as ATRAC (Adaptive Transform Acoustic                   created and the selected musical data on the list is transferred
  Coding: Trademark) and stores the compressed signal into a               in a batch operation. With this method, hoWever, there is
  magneto-optical disc. The portable audio-data playback              35   raised another problem that it is quite Within the bounds of
   apparatus offers a merit of no deterioration of the sound               possibility that a confusion occurs due to an unclear purpose
   quality caused by the operations to convert the analog audio            as to Whether a list created by the user is used to organiZe
   signal into the digital signal, compress the digital signal and         numerous pieces of musical data stored in the music server or
  store the compressed signal. There is also another merit of a            used to transfer pieces of musical data in a batch operation.
  random playback operation due to the fact that a disc is used       40
   as a recording medium.                                                              SUMMARY OF THE INVENTION
     In the CD changer described above, hoWever, it takes time
  to replace a CD With another even during an automatic play                 It is thus an object of the present invention to provide an
  back operation. It is thus dif?cult to implement a continuous            information communication system and its method as Well as
  playback operation. In addition, a CD changer for accommo           45   an information communication apparatus and its method that
  dating 100 to 200 CDs has a large and heavy cabinet, Which is            are capable of transferring musical data from an audio server
  very inconvenient When the CD changer is carried or                      to a portable audio-data playback apparatus With ease.
  installed.                                                                  In order to solve the problems described above, according
     Also in the portable audio-data playback apparatus                    to the ?rst aspect of the present invention, there is provided a
   described above, once audio data has been recorded onto a          50   communication system including a ?rst apparatus having a
  magneto-optical disc, the playback operation is limited to the           ?rst storage medium, and a second apparatus for transmitting
  range of the disc. That is to say, a random or general playback          data to the ?rst apparatus, the second apparatus comprising: a
  operation can not be carried out over a plurality of magneto             second storage medium for storing management information
   optical discs. It is thus necessary to replace a magneto-optical        of data to be transferred to the ?rst storage medium; commu
   disc With another severally in order to carry out a random         55   nication means for communicating data With the ?rst appa
  playback operation from a plurality of magneto-optical discs             ratus; edit means capable of editing the management infor
  or an operation to play back speci?ed pieces of music. As a              mation; and control means for making a control to transfer
  result, the user must alWays take a plurality of magneto                 data stored in the second storage medium to the ?rst storage
   optical discs or optical discs With the portable audio-data             medium by Way of the communication means on the basis of
  playback apparatus.                                                 60   the management information edited by the edit means.
     In order to solve these problems, for example, there has                 In addition, according to the second aspect of the present
  been proposed a music server equipped With a recording                   invention, there is provided a communication apparatus for
  medium such as a hard-disc drive having a relatively small               transmitting data to another apparatus having a ?rst storage
  siZe but a large recording capacity to serve as a CD changer             medium, comprising: a second storage medium for storing
  described above. In a music server, audio data is read out from     65   management information of data stored in the ?rst storage
   a CD, compressed and coded by adopting a predetermined                  medium; communication means for communicating data
  technique and then recorded and stored in a hard-disc drive.             With the another apparatus; edit means capable of editing the
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 17 of 33 Page ID #:82


                                                       US 7,617,537 B2
                                 3                                                                       4
  management information; and control means for making a                   FIG. 13 shows a ?owchart representing typical processing
  control to transfer data stored in the second storage medium to        to edit a transfer list and to transfer musical data cataloged on
  the ?rst storage medium by way of the communication means              the edited transfer list.
  on the basis of the management information edited by the edit
                                                                            DETAILED DESCRIPTION OF THE PREFERRED
  means.
                                                                                        EMBODIMENTS
     Furthermore, according to the third aspect of the present
  invention, there is provided a communication method for                  Next, preferred embodiments of the present invention are
  communicating a ?rst apparatus having a ?rst storage                   explained by referring to diagrams. FIG. 1 is a diagram show
  medium to a second apparatus for transmitting data to the ?rst         ing a music server provided by the present invention and a
  apparatus, the method comprising the steps of: editing man             system employing the music server in a simple and plain
  agement information of data to be transferred to the ?rst              manner. As shown in the ?gure, the music server 50 com
  apparatus, on the second storage medium of the second appa             prises a server main body 51 and speaker units 52L and 52R.
                                                                         The server main body 51 is provided with a display unit 53
  ratus, irrespective of the fact whether or not communication is
                                                                         implemented typically by an LCD (Liquid Crystal Display)
  established between the ?rst apparatus and the second appa             panel and a CD insertion unit 54 for inserting a CD 55 into the
  ratus; and transmitting, when communication is established             server main body 51.
  between the ?rst apparatus and the second apparatus, data                 The server main body 51 has an operation unit comprising
  stored in the second storage medium to the ?rst storage                a plurality of operation switches to be operated by the user for
  medium on the basis of the edited management information.         20   executing functions of the server main body 51. It should be
                                                                         noted that the operation unit itself is not shown in FIG. 1. The
         BRIEF DESCRIPTION OF THE DRAWINGS                               server main body 51 may also be provided with a signal
                                                                         reception unit for receiving typically an infrared signal from
                                                                         a remote commander, which is operated to remotely execute
     FIG. 1 is a diagram showing a music server provided by the          the functions of the server main body 51. As will be described
                                                                    25
  present invention and a system employing the music server in           later, the server main body 51 also includes a controller for
  a simple and plain manner;                                             controlling a variety of operations by execution of a prede
     FIG. 2 is a block diagram showing a typical con?guration            termined program, which is stored in advance typically in a
  of the music sever;                                                    ROM.
     FIG. 3 is a diagram showing a ?ow of a signal through a        30     The user mounts a CD 55 on the server main body 51
  series of processes from an operation to read out musical data         through the CD insertion unit 54 and operates a predeter
   from a CD-ROM drive to an operation to record the data into           mined switch on the operation unit not shown in the ?gure to
   a hard-disc drive in a simple and plain manner;                       play back musical data from the CD 55. A playback signal
                                                                         reproduced from the CD 55 is output to the speaker units 52L
      FIG. 4 is a diagram showing a ?ow of a signal through a       35   and 52R to allow the user to enjoy the musical data stored in
  series of processes from an operation to read out compressed           the CD 55. If the CD 55 includes text data such as the name of
  musical data from the hard-disc drive to an operation to out           a piece of music, the text data can be displayed on the display
  put data completing playback processing to a terminal in a             unit 53 as names of pieces of music or the like.
   simple and plain manner;                                                 The music server 50 includes an internal large-capacity
     FIG. 5 is a block diagram showing a typical con?guration       40   recording medium such as a hard disc. By operating a prede
  of a portable recording and playback apparatus;                        termined switch on the operation unit not shown in the ?gure,
     FIG. 6 is a block diagram showing another typical con?gu            it is possible to record playback data reproduced from the CD
  ration of a portable recording and playback apparatus;                 55 mounted on the server main body 51 through the CD
                                                                         insertion unit 54 into the recording medium such as a hard
     FIG. 7 shows a ?owchart representing typical processing        45   disc. At that time, it is possible to select a standard-speed
   carried out by a music server to record musical data read out         recording technique or a high-speed recording technique.
   from a CD into a hard-disc drive;                                     With the standard-speed recording technique, the playback
     FIG. 8A shows a ?owchart representing typical processes             data is recorded from the CD 55 into the recording medium at
   of music server for processing to record musical data read out        a transfer speed equal to a standard playback speed of the CD
   from a CD into a hard-disc drive at a high speed;                50   55. With the high-speed recording technique, on the other
      FIG. 8B shows a ?owchart representing typical processes            hand, the playback data is recorded from the CD 55 into the
   of Internet server for processing to record musical data read         recording medium at a transfer speed higher than the standard
   out from a CD into a hard-disc drive at a high speed;
                                                                         playback speed of the CD 55. With the high-speed recording
                                                                         technique, playback data reproduced from a selected CD 55
    FIG. 9 shows a ?owchart representing typical processing to      55   orplayback data of a selectedpiece of music reproduced from
  move musical data in accordance with the present invention;            the CD 55 is recorded from the CD 55 into the recording
     FIG. 10 is a diagram showing a typical edit screen for              medium at a transfer speed higher than the standard playback
  editing a transfer list in a simple and plain manner;                  speed of the CD 55 at a fee determined by a charging process
     FIG. 11 is a diagram showing a typical external view of the         according to a predetermined procedure.
  music server in a simple and plain manner;                        60     In the music server 50, musical data played back from the
                                                                         CD 55 is subjected to a compression-encoding process
     FIG. 12A is a diagram conceptually showing a typical                according to a predetermined technique such as the ATRAC
  management method for controlling a list of programs on the            method described earlier to produce compressed musical
  program ?le;                                                           data, which is then recorded into the recording medium such
    FIG. 12B is a diagram conceptually showing a typical            65   as a hard disc. In the case of a hard disc with a storage capacity
  management method for controlling a list of programs on the            of 6 Gbyte, for example, about 1,000 pieces of music can be
  memory; and                                                            stored or recorded. A list of names of recorded or stored
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 18 of 33 Page ID #:83


                                                        US 7,617,537 B2
                                 5                                                                      6
  pieces of music is displayed typically on the display unit 53.          playback apparatus 70 may also be provided With another
  The user is then capable of playing back any arbitrary piece of         kind of storage medium or another kind of recording medium
  music selected from the list displayed on the display unit 53 to        provided that the medium is capable of keeping up With a
  shoW the names of pieces of music recorded or stored in the             speed to play back music. By connecting the portable record
  hard disc. As hard disc can be accessed at random, large                ing and playback apparatus 70 to the music server 50 using a
   amount of musical data stored and recorded can be read out in          connection line 71, musical data recorded in the music server
   arbitrary order and continuously played back by the music              50 can be transmitted to the portable recording and playback
   server 50.                                                             apparatus 70 to be recorded in a storage medium employed in
     There are a variety of usable compression-encoding tech              the portable recording and playback apparatus 70. In this
  niques. This embodiment adopts a technique referred to as an            case, While the musical data transmitted to the portable
  ATRAC2 (Adaptive Transform Acoustic Coding 2) method                    recording and playback apparatus 70 remains in the storage
   disclosed in documents such as USP U.S. Pat. No. 5,717,821.            medium such as a hard disc or a ?ash memory in the music
  This method is a compression-encoding technique resulting               server 50, the musical data is put in a state of being irrepro
  from extension of the ATRAC method adopted in the portable              ducible. The storage medium employed in the portable
  audio-data playback apparatus described above. This tech                recording and playback apparatus 70 has a typical capacity of
  nique of compressing and encoding data makes use of fre                 about 200 Mbyte, Which alloWs data of tens of pieces of music
   quency dependence of a minimum audible limit as Well as a              to be stored or recorded. It should be noted that a storage
  masking effect based on the sense of hearing, and utiliZes a            device or a recording medium implemented by a semicon
   conversion-coding process in conjunction With an entropy               ductor memory such as a ?ash memory and a recording
   coding process. With this ATRAC2 method, encoding and             20   medium implemented by a disc-shaped recording medium
   decoding processes can be carried out at a high speed While a          such as a hard disc are referred to as a storage medium, Which
  high sound quality is being maintained by using hardWare                is a generic name for these storage and recording media.
  With a relatively small siZe. It should be noted that, hoWever,            In accordance With the aforementioned transmission
   compression-encoding techniques other than ATRAC2, may                 method adopted by the present invention, transmitted musical
  be adopted such as ATRAC3, MPEG2ACC (AdvancedAudio                 25   data is recorded into a storage medium employed in a desti
   Code), MP3 (MPEG1 Audio Layer 3), TWinVQ (Transform                    nation of transmission and remains in a storage medium of a
   Domain Weighted Interleave Vector Quantization) or MSAu                source of transmission but is put in an state of being irrepro
   dio (WMA: WindoWs Media Audio).                                        ducible. This transmission operation is referred to as a move.
     The music server 50 can be connected to an external system           By moving musical data in this Way, a copy operation of
  by typically a public telephone line serving as a communica        30   musical data can be prevented from being carried out Without
  tion line 61 shoWn in FIG. 1. An example of the external                limitation.
   system is an Internet server 60, Which is a server connected to           In the embodiment described above, the music server 50 is
  the Internet. By connecting the music server 50 to the Internet         connected to the portable recording and playback apparatus
  server 60 using the communication line 61, various kinds of             70 by the connection line 71. It should be noted, hoWever, that
  information can be acquired from the Internet. The Internet        35   this con?guration is typical. As an alternative, the music
   server 60 has a data base for storing data such as information         server 50 is provided With a mounting unit matching another
   on titles of musical CDs available in the market. A unique key         mounting unit employed in the portable recording and play
   for making an access to the data base is assigned to the user.         back apparatus 70. In accordance With this alternative, the
   In order to make an access to the data base, the user utiliZes         portable recording and playback apparatus 70 can be
  the unique key. In this Way, the user is capable of acquiring      40   mounted on the music server 50 so that data can be exchanged
   data related to a musical CD such as information on the title          betWeen the music server 50 and the portable recording and
   of the CD.                                                             playback apparatus 70. In addition to the electrical connec
      The Internet server 60 also carries out charging process to         tions, the music server 50 can be provided With an interface
   compute a fee for a service rendered to the user of the music          unit matching another interface unit employed in the portable
  server 50. When musical data played back from the CD 55 is         45   recording and playback apparatus 70. The interface units
  recorded into recording medium at a high transfer speed as              conform to typically an IrDA (Infrared Data Association)
  described above, the music server 50 informs the Internet               standard, Which alloWs data to be exchanged betWeen the
   server 60 that such a recording operation is carried out at a          interface units as an infrared ray signal. As a result, musical
  high transfer speed. The Internet server 60 then carries out            data can be exchanged betWeen the music server 50 and the
  processing to compute a recording fee to be charged to the         50   portable recording and playback apparatus 70 as an infrared
  user, alloWing a CD to be selected or a piece of music to be            ray signal.
  selected from a CD and musical data to be recorded from the                The music server 50 may further be provided With a pre
  selected CD or the selected piece of music to be recorded               determined interface for exchanging information With a vari
  from the CD at a high transfer speed.                                   ety of media. Assume that the music server 50 is provided
     As described above, the processing to compute a recording       55   With an interface for a PC card 80. In this case, musical data
  fee is carried out by the Internet server 60, Which has a lot of        distributed by means of the PC card 80 can be transferred to
  information related to CDs. It should be noted, hoWever, that           the music server 50, or data can be exchanged betWeen a
  the scope of the present invention is not limited to this               personal computer and the music server 50. The music server
  scheme. For example, the processing to compute a recording              50 may be provided With a serial digital interface imple
  fee can also be carried out by another server, Which is also       60   mented by an optical cable, Which alloWs musical data to be
  connected to the Internet. As another alternative, the process          exchanged With another digital musical-data recording and
  ing to compute a recording fee can also be carried out through          playback apparatus such as a disc recorder 81 for handling
  a special-purpose netWork other than the Internet.                      typically a small-siZe magneto-optical disc having a diameter
     A portable recording and playback apparatus 70 has a                 of 64 mm. In this embodiment, a disc cartridge 82 for accom
  recording medium, Which is implemented by a hard disc or a         65   modating the small-siZe magneto-optical disc is mounted on
   ?ash memory such as a semiconductor memory, a magnetic                 the disc recorder 81. Musical data played back from the
  memory and an optical memory. The portable recording and                magneto-optical disc accommodated in the disc cartridge 82
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 19 of 33 Page ID #:84


                                                        US 7,617,537 B2
                                 7                                                                      8
   is supplied to the music server 50. By the same token, the             along With the TOC information of the CD 55. It should be
  music server 50 may be provided With an interface such as an            noted that the additional information can also be transmitted
   IEEE1394 interface for connection to a setup box 83 for                by the Internet server 60 as data embedded in an HTML ?le
   CATV (cable television) or satellite broadcasting.                     and displayed by WWW broWser software embedded in the
     A PC card conforms to standardization of card-type                   music server 50.
  peripherals forpersonal computers. The standardization is set             If the additional information includes another described
  jointly by the PCMCIA (Personal Memory Card International               URL (Uniform Resource Locator) on the Internet, the music
  Association) of the US. and the JEIDA (Japanese Electronic              server 50 is capable of making an access to a home page on the
   Industry Development Association) of Japan. The IEEE1394               Internet indicated by the other URL.
   standard is an interface standard adopted by the Institute of            In addition, by having data communicated betWeen the
   Electrical and Electronic Engineers of the US.                         Internet server 60 and the music server 50, musical data
     The music server 50 may be provided With a WWW (World                recorded on the CD 55 mounted on the music server 50
   Wide Web) broWser as an embedded application. By connect               through the CD insertion unit 54 can be recorded into the
   ing the music server 50 provided With a WWW to the Internet            recording medium employed in the music server 50 at a speed
   server 60 using the communication line 61, the Internet can be         higher than a standard playback speed prescribed for the CD
   searched for a variety of contents described typically in an           55 so that typically musical data ofa piece of CD 55 can be
   HTML (Hypertext Markup Language) and any of the con                    recorded in about 2 minutes by the music server 50. If no
  tents can then be displayed on the display unit 53.                     communication is established betWeen the Internet server 60
     With the con?guration described above, the user is capable           and the music server 50, on the other hand, the musical data is
   of playing back musical data stored or recorded in the music      20   recorded into the recording medium employed in the music
   server 50 or musical data from the CD 55 mounted on the                server 50 at a one-time speed, that is, a speed equal to the
  music server 50 via the CD insertion unit 54 and listening to           standard playback speed prescribed for the CD 55 by the
  the reproduced musical data through the speaker units 52L               music server 50.
   and 52R.                                                                 By connecting the music server 50 to the portable record
     By a communication betWeen the music server 50 and the          25   ing and playback apparatus 70 using a connection line 71,
  Internet server 60, the music server 50 can automatically               musical data stored or recorded in the music server 50 can be
  acquire information such as the title of a CD 55 mounted on             transmitted or, strictly speaking, moved to the portable
  the music server 50 via the CD insertion unit 54 from the               recording and playback apparatus 71. The moved data can
  Internet server 60 through the communication line 61. Infor             then be played back by the portable recording and playback
  mation such a CD title acquired from the Internet server 60 is     30   apparatus 70 even if the music server 50 is disconnected from
  saved in the music server 50 and the saved information is               the portable recording and playback apparatus 71 via the
   displayed on the display unit 53 employed in the music server          connection line 71. Typically, the user is capable of listening
   50 When necessary.                                                     to the musical data played back by the portable recording and
     To put it concretely, the music server 50 ?rst transmits             playback apparatus 70 by using a headphone 72.As described
  information unique to the user such as user ID data of the 35           earlier, the musical data transmitted or, strictly speaking,
  music server 50 to the Internet server 60. The information              moved to the portable recording and playback apparatus 70
  unique to the user is referred to hereafter as user information. can no longer be played back in the music server 50.
   The Internet server 60 carries out authentication and charging           FIG. 2 is a block diagram shoWing a typical con?guration
  based on the user information received from the music server            of the music server 50. In the ?rst place, the music server 50
   50. The Internet server 60 also receives media information of     40   comprises a RAM 5, a ROM 6, a ?ash memory 7 and a CPU
   a CD desired by the user or a CD being played back from the            8, Which are connected to each other by a local bus as is the
  music server 50. The Internet server 60 then searches a data            case With an ordinary personal computer. The CPU 8 is also
  base for additional information associated With musical data            connected to a bus 40. The CPU 8 functions as a controller
  indicated by the media information. The additional informa              controlling all operations of the music server 50.
  tion includes the title of a song, the name of a performer, a      45      The ROM 6 is used for storing in advance a program for
  song composer, a libretto Writer, a libretto and a jacket image.        controlling the operation of the music server 50. The program
  Then, the Internet server 60 transmits predetermined infor              is executed by the CPU 8 to perform processing correspond
  mation on the CD requested by the user.                                 ing to an operation carried out on an input operation unit 1 to
     An example of the media information transmitted to the               be described later. A task area and a data area, Which are
  Internet server 60 is of a TOC (Table of Contents) of the CD       50   required in the execution of the program, are secured tempo
  55. The Internet server 60 includes the data base, Which canbe          rar‘ily in the RAM 5 and the ?ash memory 7. The ROM 6 is
  searched for additional information associated With musical             also used for storing a program loader for loading the program
  data indicated by the TOC. As an alternative, the Internet can          from the ROM 6 into the ?ash memory 7.
  also be searched for a WWW server to get additional infor                  The input operation unit 1 comprises typically a plurality
  mation by the Internet server 60. The Internet server 60           55   of push-type and rotary-type key operation keys and sWitches
  searches the data base for additional information associated            each actuated by an operation of any of these key operation
  With musical data indicated by the TOC received from the                keys. As an alternative, the input operation unit 1 may also be
  music server 50 and used as the media information. For                  implemented by a rotary-push-type key knoWn as a jog dial or
  example, the Internet server 60 searches the data base for a            a touch panel on the LCD. Of course, the input operation unit
  playback time duration of each piece of music, Which is            60   1 may adopt a sWitch mechanism, Which reacts to a press
  included in the TOC and recorded on the CD 55.                          operation. A signal representing an operation carried out on
    The Internet server 60 then transmits the additional infor            the input operation unit 1 is supplied to the CPU 8 by Way of
  mation obtained as a result of the search operation to the              the bus 40. The CPU 8 generates a control signal for control
  music server 50. The music server 50 displays the additional            ling the operation of the music server 50 on the basis of the
  information received from the Internet server 60 on the dis        65   signal received from the input operation unit 1. The music
  play unit 53. The additional information is also stored by a            server 50 operates in accordance With the control signal gen
  CPU 8 to be described later into typically the hard-disc drive          erated by the CPU 8.
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 20 of 33 Page ID #:85


                                                         US 7,617,537 B2
                                                                                                         10
     An infrared ray interface (IrDa I/F) driver 3 and/ or a USB           should be noted, hoWever, that musical data read out by the
   (Universal Serial Bus) drive 4 are connected to the bus 40. A           CD-ROM drive 9 can also be supplied directly to the HDD 10
  keyboard 2 is constructed to be capable of communicating                 to be stored or recorded onto a hard disc of the HDD 10.
  With the IrDa I/F driver 3 and the USB driver 4 or can be                  In this embodiment, an audio signal supplied by a micro
  connected to the IrDa I/F driver 3 and the USB driver 4. By              phone connected to a terminal 13 by Way of an ampli?er 14 or
  using the keyboard 2, the user can enter information such as             an audio signal input from a line input terminal 15 is supplied
  the title of recorded musical data and the name of an artist             to the compression encoder 12 by Way of anA/D converter 16.
  With ease. It is also possible to adopt a con?guration Wherein           The audio signal compressed and encoded by the compres
  data is transferred by Way of the IrDa I/F driver 3 or the USB           sion encoder 12 can be recorded in the HDD 10. In addition,
  driver 4. It should be noted that the IrDa I/F driver 3 and the          an optical digital signal from an optical digital input terminal
  USB driver 4 could be eliminated.                                        17 is also supplied to the compression encoder 12 by Way of
     A CD-ROM drive 9 is connected to the bus 40. A CD 55                  an IEC-958 (International Electrotechnical Commission 958)
  inserted into the CD insertion unit 54 as described earlier is           encoder 18. The optical digital signal, Which is also an audio
  mounted on the CD-ROM drive 9. The CD-ROM drive 9                        signal, is compressed and encoded by the compression
  reads out musical data from the set CD 55 at a prescribed                encoder 12. The compressed and encoded audio signal can be
  standard playback speed. The CD-ROM drive 9 is also                      recorded onto the hard disc of the HDD 10.
  capable of reading musical data from the CD 55 at a speed                   In the embodiment described above, the compression
  higher than the prescribed standard playback speed such as a             encoder 12 adopts an encoding algorithm like the one dis
  speed 16 times or 32 times the prescribed standard playback              closed in Us. Pat. No. 5,717,821. It should be noted, hoW
   speed.                                                             20   ever, that the scope of the present invention is not limited to
     It should be noted that the CD-ROM drive 9 is not limited             this embodiment. That is to say, the compression encoder 12
  to the example described above. For example, the CD-ROM                  may adopt another algorithm as long as the algorithm is an
  drive 9 can be adapted to another disc-shaped recording                  encoding algorithm for compressing information. The com
  medium for recording musical data. Examples of the other                 pression encoder 12 may adopt, other than the algorithm
  disc-shaped recording medium are a magneto-optical disc             25   mentioned above, PASC (Precision Adaptive Sub-band Cod
   and a DVD (Digital Versatile Disc). A drive for a memory card           ing), RealAudio (a trademark) or LiquidAudio (a trademark)
   can also be employed. In addition, data read out by the CD              algorithm.
   ROM drive 9 is not limited to musical data. It is also possible           A modem 20 is also connected to the bus 40. The modem
   for the CD-ROM drive 9 to read out information such as                  20 is connected to an external netWork 19 such as a public
  picture data, text data and program data.                           30   telephone line, a CATV, a satellite communication netWork or
     A hard-disc drive 10, Which is abbreviated hereafter to an            Wireless communication. The music server 50 is capable of
  HDD, is also connected to the bus 40. Musical data read out              establishing communication through the external network 19
  by the CD-ROM drive 9 is recorded into the HDD 10. Before                by Way of the modem 20.
  being recorded into the HDD 10, the musical data is subjected               Connected typically to the Internet by the external netWork
  to pre-processing. To put it in detail, the musical data read out   35   19, the music server 50 is capable of communicating With the
  by the CD-ROM drive 9 is supplied to a compression encoder               Internet server 60 at a remote location. The music server 50
  12 by Way of the bus 40 and an audio DRAM 11.                            transmits various kinds of information to the Internet server
     The compression encoder 12 carries out processing to                  60. The information includes a request signal, media infor
   compress and encode musical data typically by adoption of               mation, user ID data, user information and charging informa
  the compression method disclosed in Us. Pat. No. 5,717,821          40   tion for the user. The media information is data related to the
  described earlier. It should be noted that musical data could be         CD 55 mounted on the CD-ROM drive 9. The user ID data and
  compressed by the compression encoder 12 at either one of 2              the user information are assigned in advance to the music
  speeds, namely, a loW speed and a high speed, either of Which            server 50.
  is selected in accordance With control executed by the CPU 8.              As described above, various kinds of data including the
   The loW compression speed corresponds to the standard play         45   media information and the user information are transmitted to
  back speed prescribed for the CD 55 in the CD-ROM drive 9.               the Internet server 60. On the basis of the user information
   Typically, the compression speed is sWitched from the loW               such as the user ID data received from the music server 50, the
   speed to the high one and vice versa in accordance With the             Internet server 60 carries out authentication of the user and a
  playback speed of the CD 55 in the CD-ROM drive 9. The                   charging process for the user. The Internet server 60 also
   compression encoder 12 implements an encoding algorithm            50   searches a data base for additional information for musical
   according to the compression speed.                                     data indicated by the media information received from the
    It should be noted that the technique adopted by the com               music server 50. The additional information is then transmit
  pression encoder 12 to change the compression speed is not               ted to the music server 50.
   limited to the method described above. For example, the                   As described above, additional information associated
   compression speed can also be changed by sWitching the             55   With musical data is transmitted to the music server 50. It
   clock frequency of the compression encoder 12. As an alter              should be noted, hoWever, that musical data itself could also
  native, the 2 compression speeds are implemented by 2 dif                be supplied directly to the music server 50 from the external
  ferent pieces of hardware. As another alternative, musical               network 19. In other Words, the user is capable of download
  data is compressed by the compression encoder 12 at the loW              ing musical data from the Internet server 60 to the music
  processing speed by thinning the high-speed compression.            60   server 50. That is to say, musical data is transmitted to the
     The musical data completing the compression-encoding                  music server 50 in response to media information. For
  process in the compression encoder 12 is supplied to the HDD             example, a bonus track of a predetermined CD 55 can be
   10 by Way of the DRAM 11 to be stored or recorded in the                distributed to users.
   HDD 10.                                                                   In a playback operation, musical data compressed and
    As described above, the musical data completing the com           65   encoded by the compression encoder 12 and then recorded
  pression-encoding process in the compression encoder 12 is               and stored in the HDD 10 is read out from the HDD 10 and
   supplied to the HDD 10 to be stored or recorded therein. It             supplied to a compression decoder 21 by Way of the bus 40.
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 21 of 33 Page ID #:86


                                                        US 7,617,537 B2
                                11                                                                     12
   The compression decoder 21 decodes and decompresses the                external memory device, another media drive, a modem, a
  compressed musical data read out from the HDD 10. The                   terminal adaptor and a capture board.
  decoded and decompressed musical data is then supplied to a               An interface 34 alloWs musical data to be exchanged
  D/A converter 22 before being supplied to a terminal 24 by              betWeen the music server 50 and another compatible record
  Way of an ampli?er 23. The data is then supplied to the                 ing and playback apparatus. The other recording and play
  speaker units 52L and 52R from the terminal 24 as music                 back apparatus can be the portable recording and playback
  obtained as a result of the playback operation. It should be            apparatus 70 shoWn in FIG. 1 or another music server 50.
  noted that, in the case of a stereo system Which is not shoWn             The interface 34 is connected to the bus 40 by an interface
  in FIG. 2, there are 2 routes from the D/A converter 22 to the          driver 33. The other compatible recording and playback appa
  terminal 24 by Way of the ampli?er 23. Of course, 2 terminals           ratus includes an interface 35 as the counterpart of the inter
  24 are provided in the stereo system.                                   face 34. By electrically connecting the interface 34 to the
     The compression decoder 21 adopts a decoding algorithm               interface 35 by using a predetermined connection line 71, for
  serving as a counterpart of the encoding algorithm adopted in           example, the music server 50 is capable of transmitting musi
  the compression encoder 12. The compression encoder 12                  cal data stored in the HDD 10 to the other recording and
  and the compression decoder 21 can also be implemented by               playback apparatus.
   softWare executed by the CPU 8 instead of hardWare.                       FIG. 3 is a diagram shoWing a How of a signal through a
     A liquid crystal display panel 26, Which is abbreviated to an        series of processes from an operation to read out musical data
   LCD panel serving as the display unit 53, is connected to the          from the CD-ROM drive 9 to an operation to record the data
  bus 40 by an LCD driving circuit 25. The CPU 8 supplies a               into the HDD 10 in a simple and plain manner. The musical
  rendering control signal to the LCD driving circuit 25 by Way      20   data read out from the CD-ROM drive 9 is once stored into the
   of the bus 40. The LCD driving circuit 25 drives the LCD               DRAM 11, Which is used as a buffer memory. The musical
  panel 26 in accordance With the rendering control signal                data is then read out back from the DRAM 11 With a prede
  received from the CPU 8 to make a predetermined display                 termined timing and supplied to the compression encoder 12
  appear on the display unit 53.                                          by Way of the bus 40. As described above, the compression
     For example, an operation menu of the music server 50 is        25   encoder 12 compresses the musical data at a predetermined
  displayed on the LCD panel 26. As another example, a list of            compression speed corresponding to the playback speed of
  titles of compressed musical data recorded and stored in the            the CD-ROM drive 9. The musical data compressed and
  HDD 10 may also be displayed on the LCD panel 26. The list              encoded by the compression encoder 12 is again stored tem
  of titles displayed on the LCD panel 26 is based on data stored         porarily into the DRAM 11, Which is used as a buffer memory.
   in the HDD 10. This stored data is based on data obtained as      30   The musical data is then read out back from the DRAM 11
   a result of decoding additional information received from the          With a predetermined timing and supplied by Way of the bus
   Internet server 60. In addition, a folder and a jacket image           40 to the HDD 10 to be stored into the hard disc of the HDD
  associated With selected playback compressed musical data               10. At that time, information on the CD 55 undergoing a
  may also be displayed on the LCD panel 26. The displayed                playback operation in the CD-ROM drive 9 is transmitted to
   folder and the jacket image are based on additional informa       35   the Internet server 60. In response to the information, the
  tion received from the Internet server 60.                              Internet server 60 transmits additional information for the CD
     The user operates the keyboard 2 or a pointing device of the         55, Which is also recorded into the hard disc of the HDD 10.
  input operation unit 1 on the basis of a screen displayed on the        The CPU 8 and other components control the additional infor
  LCD panel 26. The CPU 8 controls processing to play back                mation and the compressed musical data obtained as a result
  musical data requested by an operation carried out by the user     40   of compression of the musical data read out from the CD 55
  on the keyboard 2 or the pointing device of the input operation         as described above.
  unit 1. Control of an operation to delete selected musical data            FIG. 4 is a diagram shoWing a How of a signal through a
   and an operation to copy or move selected musical data to an           series of processes from an operation to read out compressed
   external apparatus can also be based on a screen displayed on          musical data from the HDD 10 to an operation to output data
  the LCD panel 26. For example, the input operation unit 1          45   completing playback processing to a terminal 24 in a simple
  may be implemented by a touch panel provided on the LCD                 and plain manner. The compressed musical data read out from
  panel 26. In this case, by touching the touch panel in accor            the HDD 10 is once stored into the DRAM 11, Which is used
   dance With a screen displayed on the LCD panel 26, the user            as a buffer memory. The compressed musical data is then read
   is capable of operating the music server 50. In this Way, the          out back from the DRAM 1 1 With a predetermined timing and
  user is capable of administering and controlling musical data      50   supplied to the compression decoder 21 by Way of the bus 40.
  stored or recorded in the HDD 10 by using the LCD panel 26              As described above, the compression decoder 21 decodes and
   as an interface.                                                       decompresses the compressed musical data to reproduce the
     In the ?rst embodiment, a PC-card slot 31 and an                     musical data, supplying the musical data to a D/A converter
   IEEE1394 interface 28 are each used as an interface betWeen            22. The D/A converter 22 converts the musical data into an
  the music server 50 and an external general information appa       55   analog audio signal, Which is ampli?ed by an ampli?er 23 and
  ratus. The IEEE1394 interface 28 is connected to the bus 40             output to the terminal 24 as a playback output. If a speaker is
  by an IEEE 1 3 94 driver 29. On the other hand, the PC-card slot        connected to the terminal 24, the user is capable of enjoying
  31 is connected to the bus 40 by a PC-card driver 30.                   music played back by the speaker. At that time, additional
     The IEEE1394 interface 28 alloWs data to be exchanged                information read out along With the compressed musical data
  betWeen the music server 50 and typically a personal com           60   from the HDD 10 is decoded by the CPU 8 and other com
  puter. In addition, the IEEE1394 interface 28 alloWs musical            ponents to be displayed on the display unit 53 as a musical
   data to be input from a source such as a satellite-broadcasting        name and the like.
   IRD (Integrated Receiver/Decoder), a small-siZe optical disc             FIG. 5 is a block diagram shoWing a typical con?guration
   and a small-size magneto-optical disc With a diameter of               of the portable recording and playback apparatus 70. As
   about 64 mm, a DVD (Digital Versatile Disc: a trademark) or       65   shoWn in the ?gure, the portable recording and playback
   a digital video tape. A PC card mounted on the PC-card slot 31         apparatus 70 generally has a con?guration similar to that of
   serves as one of a variety of peripheral extensions such as an         the music server 50 shoWn in FIG. 2. Normally, the portable
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 22 of 33 Page ID #:87
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 23 of 33 Page ID #:88
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 24 of 33 Page ID #:89
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 25 of 33 Page ID #:90
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 26 of 33 Page ID #:91
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 27 of 33 Page ID #:92
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 28 of 33 Page ID #:93
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 29 of 33 Page ID #:94
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 30 of 33 Page ID #:95
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 31 of 33 Page ID #:96
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 32 of 33 Page ID #:97
Case 2:18-cv-10653-CBM-SK Document 1-2 Filed 12/26/18 Page 33 of 33 Page ID #:98
